


Exhibit 10.52

 

SECOND AMENDMENT TO

PLAINS ALL AMERICAN GP LLC

1998 LONG-TERM INCENTIVE PLAN

 

December 4, 2008

 

By resolution of the Compensation Committee of the Board of Directors of Plains
All American GP LLC, the Plains All American GP LLC 1998 Long-Term Incentive
Plan (the “Plan”) is hereby amended as follows:

 

1.             Section 8 of the Plan is hereby amended by adding the following
subsection (j) at the end thereof:

 

(j)            Section 409A.  It is the intent that each Award under this Plan
shall either (i) qualify as a “short term deferral” as such phrase is used in
Section 409A of the Code or (ii) comply with the requirements of Section 409A. 
In that regard, notwithstanding anything in any Award to the contrary, (i) in no
event shall payment of or under an Award be made later than 2½ months following
the year in which such payment ceases to be subject to a substantial risk of
forfeiture for purposes of Section 409A; (ii) for any Award in which all or a
portion becomes “nonforfeitable” upon the occurrence of an event, the relevant
provisions of such Award shall be deemed to include a proviso that (i) to the
extent all requirements for vesting but for the passage of time have been met as
of the occurrence of such event, payment shall be made as of the next following
Distribution Date and (ii) to the extent additional vesting would require the
achievement of additional performance thresholds (e.g. distribution or earnings
levels), vesting shall occur and payment made (if based on a distribution) on
the Distribution Date on which the threshold is achieved or (if based on
earnings or other performance metric) the next Distribution Date following the
date on which the threshold is achieved.  For this purpose, as used herein and
in any Award, the phrase “Distribution Date” shall mean the day in February,
May, August or November in any year (as such month and year are specified in the
Award or as context dictates; e.g., the “next following Distribution Date” after
the occurrence of an event) that is 45 days after the end of a calendar quarter
(or, if not a business day, the closest previous business day).

 

--------------------------------------------------------------------------------
